Rugg, C. J.
The plaintiff traveling in the night-time upon a bicycle on a highway was injured by collision with a team. It is sought to fasten liability upon the defendant because a headlight upon one of its cars proceeding on its track dazzled the plaintiff so that he ran into the team/ The plaintiff testified: — “The light blinded me, I was unable to guide my bicycle. ... It blinded me for the moment and I could not see; ... it was one of those large night reflectors. ... It was the same light on the cars that I saw them ordinarily use, that is about the same. . . . The light was thrown upon me as it rounded a curve. I was coming down the hill, straight down when the car rounded the curve.” The plaintiff saw the team a few steps ahead. The street was wide, and the tracks of the defendant were on its side, and there was plenty of room to pass without collision but for the blinding effect of the light.
This, in substance, is the plaintiff’s case. It is too meagre to show any negligence on the part of the defendant, either in the character or management of the light or in the running of the car. At most, there appears to have been only a momentary blinding of the plaintiff, as the rays from a headlight such as are in common use included him in their range for an instant while the car came around a curve. More facts than these must appear before it can be said that there.was fault in the use or operation of the light or car.

Exceptions overruled.